Citation Nr: 1628041	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to a compensable rating for residuals of a left ring finger tendon repair (left ring finger disability).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to September 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that denied the service connection claims on appeal, and continued a 0 percent rating for the Veteran's left ring finger disability.  In April 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issue of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 was raised at the April 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015))

The issues of service connection for bilateral hearing loss and regarding the rating for a left ring finger disability are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Tinnitus was not noted or reported in service or in the first postservice year, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

2.  During service The Veteran was treated for left foot complaints that were acute and resolved; a chronic left foot disability was not manifested in service; and the Veteran's current left foot metatarsalgia is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a left foot disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Board is remanding the matters of service connection for bilateral hearing loss and regarding the rating for a left ring finger disability, a discussion of the VCAA's impact on those matters is not necessary at this time.  

Regarding service connection for tinnitus and a left foot disability, VA's duty to notify was satisfied by correspondence dated in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  During the April 2016 hearing, the undersigned explained what was needed to substantiate the claims.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) have been met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged that notice was less than adequate.  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  At the April 2016 hearing, he indicated he was not receiving treatment for tinnitus or left foot complaints.  VA examinations in conjunction with these matters were conducted in October 2010 and November 2012.  The reports of those examinations reflect consideration of the record and familiarity with the Veteran's relevant medical history, include rationale, and are adequate for rating purposes.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for tinnitus).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The Veteran's DD Form-214 shows his military occupation specialty (MOS) was Vulcan crewmember .   His STRs are silent for complaints or diagnosis of tinnitus.  Tinnitus was first documented postservice when the Veteran filed the instant claim seeking service connection for such disability in July 2010, when he noted that all the claimed disabilities, including tinnitus, began on his discharge date.  He noted that VA should review his STRs.  

On October 2010 VA audiological examination, the Veteran was nonspecific regarding when his tinnitus began, reporting only that he has had it "for quite a while."  The examiner opined that the tinnitus is unrelated to service and exposure to noise therein.  The examiner explained that audiometric evaluations in service did not show a change in hearing from enlistment to separation, and that medical literature does not support a concept of delayed [i.e., following exposure to noise] onset tinnitus.  

In his April 2011 notice of disagreement and at the April 2016 hearing, the Veteran claims that his tinnitus is related to exposure to noise as a Vulcan crewmember in service.  

It is not in dispute that the Veteran has tinnitus.  The diagnosis of such disability is established by self-reports by the person experiencing it (and it is generally incapable of objective verification); the Board finds no reason to question the Veteran's reports that he has ringing in his ears.  However, it is neither shown, nor alleged that tinnitus was manifested in service (or in the first postservice year), and service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as an organic disease of the nervous system) under 38 U.S.C.A. §§ 1112, 1137 is not warranted.  

What remains for consideration is whether the Veteran's tinnitus may otherwise be related to his remote service/ events therein.  The etiology of an insidious process such as tinnitus is a medical question beyond the scope of common knowledge or lay observation (particularly when, as here, there is no recollection regarding a specific time when it began).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Accordingly, while it may reasonably be conceded that by virtue of his MOS (as Vulcan crew member) the Veteran was exposed to hazardous levels of noise in service, because he is a layperson his own opinion relating his current tinnitus to exposure to hazardous level noise in service is not competent evidence in the matter.  The only competent (medical) evidence in the record regarding the etiology of the Veteran's tinnitus is the opinion of the October 2010 VA examiner, which is against his claim.  The audiologist is a medical professional who received the requisite training, and is competent to provide it, and the opinion includes rationale that reflects familiarity with the Veteran's record and cites to supporting factual data.  It is probative evidence regarding the etiology of the Veteran's tinnitus, and in the absence of competent evidence to the contrary, is persuasive.  

The preponderance of the evidence is against this claim.   Therefore, the appeal seeking service connection for tinnitus must be denied.

Left Foot Disability

The Veteran's STRs note a November 1982 removal of an ingrown left great toenail which caused pain when he wore boots.  On July 1985 periodic examination, no foot problems were noted or reported.  A March 1987 STR notes a painful lesion on the right side of the left foot second toe and a growth of the toenail on the small toe of that foot.  The diagnosis was a plantar wart/ingrown toenail and a friction blister.  On August 1989 service separation examination, no foot problems were noted or reported.  

The first postservice report of a left foot disability in the record is in the Veteran's July 2010 application for service connection for such disability.  

On November 2012 VA examination, metatarsalgia of the left foot was diagnosed.  The Veteran said he injured his left foot in Germany when a mortar fell on it.  He related that he complained of recurrent left foot pain and was told he had a contusion.  He was not taking any medication for the disability.  The examiner noted there was no documentation of left foot trauma in the STRs, and opined that the Veteran's left foot metatarsalgia is unrelated to his service because the only relevant documentation in the service records was of acute and transient conditions (i.e., in-grown toenails and pain after long marches) with no evidence of a chronic left foot condition.  

At the April 2016 videoconference hearing, the Veteran testified that he was not experiencing foot pain.

The record reflects that the Veteran has a diagnosis of left foot metatarsalgia (i.e., pain in the region of the metatarsals).  However, while STRs clearly show he received treatment for complaints of a left foot plantar wart, ingrown toenails, and foot pain, subsequent STRs are silent for complaints, treatment, or diagnosis relating to the left foot, and a foot problem was not noted on service separation examination.  Accordingly (as indicated by the November 2012 examiner) the record shows that the complaints in service were acute and transitory; resolved with treatment; and do not reflect onset of a chronic left foot disability in service.  Moreover the Veteran has not alleged that a chronic foot disability was manifested in service (or otherwise advanced any specific argument in support of his claim).  Therefore, service connection for a left foot disability on the basis that such disability began in service and has persisted since is not warranted.  
Consequently, what remains for consideration is whether the Veteran's current left foot metatarsalgia may otherwise be related to the Veteran' service (to include the plantar warts, foot pain,  and ingrown toenails noted therein).  That is a medical question beyond the scope of common knowledge or lay observation.  Jandreau, 492 F.3d at 1377.  It requires medical expertise.

The Veteran has not presented any medical opinion or medical treatise evidence that relates his left foot metatarsalgia to his service/complaints therein.  The only competent (medical) evidence in the record that address the matter is the opinion by the November 2012 VA examiner, which is against the Veteran's claim.  The opinion reflects familiarity with the Veteran's record and the rationale points to supporting factual evidence, including that the foot complaints in service were acute and transitory, and resolved and the lengthy intervening period between the complaints noted in service and the initial documentation of the current metatarsalgia.  The provider is a medical professional competent to offer the opinion, and it is probative evidence in the matter.  There is no competent evidence to the contrary; therefore, it is persuasive.  

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal seeking service connection for a left foot disability must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a left foot disability is denied.


REMAND

On October 2010 VA audiological examination, audiometry did not show a hearing loss disability (as defined in 38 C.F.R. § 3.385).  Service connection for bilateral hearing loss has been denied on the basis that such disability was not shown.  At the April 2016 hearing, the Veteran testified that his hearing acuity has declined in the interim since.  In light of the allegation that he may now have a hearing loss disability and considering that the only VA examination of record was nearly six years ago, the Board finds a contemporaneous examination to ascertain whether the Veteran has a hearing loss disability, and if so its etiology is necessary.

The Veteran was last examined by VA to assess his left ring finger disability in November 2012 (more than 3 1/2 years ago).  At the April 2016 hearing, he asserted that such disability had become worse in the interim, and indicated that he receives ongoing VA treatment for the disability.  Records of the reported treatment are not in the record before the Board and may contain pertinent information; and as VA treatment records are constructively of record, any such records must be secured.  Furthermore, in light of the allegation of worsening and the length of the intervening period since the Veteran was last examined, a contemporaneous examination to assess the left ring finger disability is necessary. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated records (i.e., those not already in the record) of all VA evaluations or treatment the Veteran has received for a left ring finger disability since November 2012.

2. The AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain whether he now has a hearing loss disability (as defined in 38 C.F.R. § 3.385) and if so, its likely etiology.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Does the Veteran have a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385)?

b. If so, is it at least as likely as not (a 50 percent or better probability) that such disability is related to his military service, to include as due to exposure to noise trauma therein?  For the purposes of this opinion, the examiner should assume the Veteran was exposed to hazardous levels of noise during service.

All opinion must include rationale.

3. The AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the current severity of his left ring finger disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and studies completed should specifically include ranges of finger motion and X-rays to confirm or exclude arthritis).  The examiner should note which hand is dominant, describe the nature and extent of all related functional limitations, and note any related neurological manifestations.  The examiner should opine whether the left ring finger disability picture approximates a level of impairment consistent with amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


